 


110 HR 4063 IH: Restitution for the Exonerated Act of 2007
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4063 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Payne (for himself, Mr. Scott of Virginia, Ms. Norton, Mr. Fattah, Ms. Jackson-Lee of Texas, Mrs. Christensen, Mr. Towns, Mr. Rush, Mr. Hastings of Florida, Mr. Rangel, Mr. Ellison, Ms. Kilpatrick, Mr. Grijalva, Mr. Nadler, Mr. Lewis of Georgia, Mrs. Jones of Ohio, Ms. Moore of Wisconsin, Mr. Davis of Illinois, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize grants for programs that provide support services to exonerees. 
 
 
1.Short titleThis Act may be cited as the Restitution for the Exonerated Act of 2007. 
2.Grant program authorized 
(a)Exoneree services grants authorizedThe Attorney General may award grants to eligible organizations to carry out programs that provide support services to exonerees. 
(b)Grant period; renewabilityA grant awarded under this section shall be for a period of one year, and may be renewed for subsequent one-year periods as the Attorney General determines to be appropriate.  
(c)Emergency grantsThe Attorney General may award an emergency grant under this subsection to an eligible organization that is receiving a grant under subsection (a), in addition to such grant under subsection (a), if the Attorney General determines that there is a systemic problem related to the provision of exoneree support services in the geographic region serviced by such organization, and that there is a need to address such systemic problem immediately by increasing the resources available to such organization. Such an emergency grant shall be used by the eligible organization to address the immediate need for support services for exonerees in such region, shall be awarded for a period not to exceed 6 months, and shall not be renewable. An eligible organization may not receive more than one emergency grant under this subsection.  
3.Grant uses A grant under this section shall be used by an eligible organization— 
(1)to carry out a program that provides and coordinates the delivery of support services for exonerees, including— 
(A)employment training; 
(B)vocational training; 
(C)education; 
(D)health care services; 
(E)mental health services; 
(F)housing assistance; 
(G)substance abuse training; 
(H)legal assistance; 
(I)children and family support; and 
(J)other appropriate services, as determined by the Attorney General; and 
(2)for administrative expenses necessary to carry out the program described in paragraph (1), including staff salaries, research, and training.   
4.Applications 
(a)In generalTo request a grant under this Act, an eligible organization shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require. Such application shall— 
(1)describe the program to be funded by the grant, and the need for such program; 
(2)describe a long-term strategy and detailed implementation for such program; 
(3)identify the governmental and community agencies with which the program will collaborate, and that the program will utilize to enhance exoneree services; and 
(4)describe the methodology and outcome measures that will be used to evaluate the effectiveness of such program. 
(b)Application deadlinesThe Attorney General shall solicit and review applications for grants under this Act at least once during each six-month period. 
(c)Priority based on needIn awarding grants under this Act, the Attorney General shall give priority to eligible organizations that serve geographic regions that have the greatest need for exoneree support services, as determined by the Attorney General.  
5.ReportsFor each year in which an eligible organization receives a grant under this Act, the eligible organization shall submit a report to the Attorney General that describes the program carried out by the organization with such grant, and evaluates the effectiveness of such program during such year. 
6.DefinitionsIn this Act: 
(1)Eligible organizationThe term eligible organization mean any nonprofit organization that— 
(A)has experience and expertise in coordinating and delivering support services specific to the needs of exonerees; or 
(B)demonstrates the capacity to effectively coordinate and deliver such support services, as determined by the Attorney General.  
(2)ExonereeThe term exoneree means an individual who— 
(A)has been convicted by a Federal or State court of an offense that is punishable by a term of imprisonment that is equal to or greater than one year; 
(B)has served a term of imprisonment of at least 6 months in a Federal or State prison or other correctional facility as a result of such conviction; and 
(C)has been determined to be factually innocent of such offense. 
(3)Factually innocentThe term factually innocent means, with respect to an individual who has been convicted of an offense described in paragraph (2)(A), when one or more of the following has occurred: 
(A)A court has issued a factual finding of innocence. 
(B)The Governor of the State in which the individual was convicted has issued a pardon based on the facts of the offense for which the individual was convicted. 
(C)The conviction has been vacated or reversed by a court. 
7.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $1,250,000 for each of the fiscal years 2008 through 2012. Amounts authorized under this section shall remain available until expended.  
 
